Citation Nr: 18100295
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-28 773A
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus is granted.
FINDING OF FACT
1. The preponderance of the evidence of record reflects that the Veteran has a diagnosis of bilateral lower extremity peripheral neuropathy attributable to his service-connected diabetes mellitus.
CONCLUSION OF LAW
1. The criteria for service connection for bilateral lower extremity neuropathy, as secondary to service-connected diabetes mellitus, are met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from February 1970 to May 1975, including service in the Republic of Vietnam.
These matters are before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in relevant part, denied entitlement to service connection for bilateral upper and lower extremity neuropathy.  In March 2012, the Veteran filed a Notice of Disagreement as to these disabilities.  A Statement of the Case was issued in July 2014.  The Veteran filed a Substantive Appeal in August 2014, and requested a hearing before the Board.  In February 2018, the Veteran withdrew his request for a hearing, and asked that his case be adjudicated on its merits. 
 
1. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus
The Veteran contends that he is entitled to service connection for bilateral lower extremity peripheral neuropathy, to include as due to his diabetes mellitus.  After a thorough review of the evidence of record, the Board finds service connection is warranted.
Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.
The Veterans VA Medical Center (VAMC) treatment records reflect a diagnosis of peripheral sensory neuropathy in October 2008.  In September 2009, the Veteran reported intermittent bilateral foot pain, numbness and tingling.  The Veteran had a history of impaired fasting blood sugar.  In November 2010, the Veterans treating physician noted that his bilateral foot pain was likely multifactoral due to diabetic neuropathy, plantar fasciitis and calluses.  At the time, the Veteran had a formal diagnosis of diabetes mellitus.  In March 2011, the Veterans VAMC treatment records reflected an assessment of chronic neuropathic pain in both feet.
In December 2011, the Veteran underwent a VA examination to assess the etiology of his neuropathy.  The examiner noted a diagnosis of polyneuropathy with symptoms in the bilateral lower extremities, as well as decreased sensation in the bilateral hands and fingers.  There were trophic changes on the hands and lower legs.  The examiner did not find complete or incomplete paralysis of any nerves.  The examiner also determined that the Veteran did not have a present diagnosis of diabetes mellitus.
The day after the VA examination, VAMC treatment records reported a continuing diagnosis of diabetes mellitus and a diagnosis of diabetic neuropathy.  A July 2012 VAMC note states that there were no new sensory changes, and the Veteran experienced continued neuropathy in the feet with less in the right upper extremity.  Again, in August 2012, VAMC records reflect diagnoses of diabetes mellitus and diabetic neuropathy.  
In May 2014, the Veteran underwent a second VA examination pertaining to his neuropathy.  The examiner again noted a diagnosis of polyneuropathy.  The bilateral lower extremities demonstrated moderate constant pain, moderate paresthesias and/or dysesthesias, and severe numbness.  There was also decreased sensation in the feet and toes.  No trophic changes were found.  No electromyography (EMG) testing occurred.  The examiner did not find a diagnosis of diabetic neuropathy. 
In February 2017, VAMC treatment records reflect a history of diabetic neuropathy. 
The preponderance of the evidence of record reflects that the Veteran has a present diagnosis of neuropathy in his bilateral lower extremities caused by his service-connected diabetes mellitus.  The Veterans treatment records consistently reflect such a diagnosis and medical nexus.  While VA examination reports did not arrive at a similar conclusion, it appears that those opinions discounted the Veterans ongoing diagnoses as reflected in his treatment records.  As such, the conclusions reached by the VA examiners appear to be based on incomplete information, and must be afforded diminished probative weight.  Accordingly, as the weight of the probative evidence of record establishes that the Veteran has diabetic neuropathy of the bilateral lower extremities, service connection is warranted.
 
REMANDED ISSUE
The issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus is remanded for additional development.
A new examination is necessary to assess the Veterans claim of diabetic neuropathy of the bilateral upper extremities.  While the Veterans bilateral lower extremity diabetic neuropathy is documented in his VAMC treatment records, discussion of symptomatology in his bilateral upper extremities is more limited.  In July 2012, VAMC records report some sensory symptoms in the right upper extremity, but it is not specifically labeled as diabetic neuropathy.  The December 2011 VA examination found mild numbness in the bilateral upper extremities, but claimed erroneously that the Veteran did not have a diagnosis of diabetes or diabetic neuropathy, and thus denied entitlement to service connection.  The May 2014 VA examination did not conduct an EMG, and similarly ignored the Veterans diagnosis of diabetic neuropathy found in VAMC records.  As such, these examinations did not provide sufficient opinions for adjudicative purposes, and a new examination must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
 
The matter is REMANDED for the following action:
1. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
2. Once the aforementioned development is complete, schedule the Veteran for a new VA examination to assess the etiology of his claimed bilateral upper extremity neuropathy.  The entire claims file must be provided to the examiner.  The examiner must thoroughly review the claims file, including a copy of this remand.  The examiner should consider all lay statements regarding observable symptomatology.  All indicated testing should be performed.  The examiner should opine as to the following:
(a) Does the Veteran have a diagnosis of right and/or left upper extremity peripheral neuropathy or diabetic neuropathy?
(b) If so, is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans neuropathy had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?
(c) Alternatively, is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans neuropathy was caused by or aggravated by a service-connected disability?
(d) If aggravation of the neuropathy is found to have occurred as a result of a service-connected disability, state if there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the neuropathy prior to aggravation.
Note: The term aggravation in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.



(Continued on the next page)

3. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

